DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-20, as filed on 12/06/2018, are currently pending and considered below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 1, line 4 recites “a plurality of grooves configured to receive a fiber wound around the outer wall”. The claim is rendered indefinite as it is unclear if the fiber is a required limitation or if grooves are just capable of receiving a fiber wound around the outer wall. Claim 10 further describes limitations of the fiber. 
Claim 10 contains the trademark/trade name “Kevlar”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods a type of fiber and, accordingly, the identification/description is indefinite.
Claims 12-13, lines 6-7: recite “actuator in communication with the solenoid valve”. The claim is rendered indefinite as it is unclear if this is the pneumatic actuator of claim 1 or an additional actuator. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160252110 A1 (Galloway et al; henceforth Galloway).
	Regarding Independent Claim 1, Galloway discloses a pneumatically-actuated soft robotics-based variable stiffness haptic interface device for rehabilitation of a hand (soft actuator 12), the device comprising: 

    PNG
    media_image1.png
    315
    788
    media_image1.png
    Greyscale

Figures 22: Galloway
	a body (soft actuator body 14 with reinforcement 18’’’) including a flexible outer wall (outer surface of body 14 and reinforcement 18’’’) and a cavity defined by the outer wall (“soft actuator body 14 can be a long, narrow half-round, elastomeric chamber” ¶ 78; body 14 has a cavity defined within its outer walls), the outer wall including a plurality of grooves (reinforcement 18’’’; reinforcements 18’’’ offset from body 14 surface creates grooves along the length of the outer surface of the device, see Figures 22 above) configured to receive a fiber wound around the outer wall (“by reinforcing the actuator 12 in different configurations, such as by adding strain-limiting layers 20 or radial wrapping” ¶ 79; a fiber is capable of being wound around the outer wall); 
	and a pneumatic actuator (a control system 46 with a pneumatic or hydraulic pump, Figure 57) in communication with the cavity and configured to provide pressure to the cavity (“a fixture 22 to which the actuator 12 is attached and a connector 52 to which a conduit for pumping fluid into and out of the actuator 12 is attached” ¶ 81).

    PNG
    media_image2.png
    429
    512
    media_image2.png
    Greyscale

Figure 57: Galloway
	Regarding Claim 2, Galloway further discloses the device of claim 1, wherein the outer wall comprises silicone (“Soft actuator bodies 14 of this disclosure can be formed of, e.g., hyper-elastic silicone” ¶ 78).  
	Regarding Claim 3, Galloway further discloses the device of claim 1, further comprising a first end cap (fixture 22) secured to a first end of the outer wall and a second end cap (Fixture 22) secured to a second end of the outer wall (“Both ends of the actuator are then capped with a fixture 22” ¶ 86).  
	Regarding Claim 7, Galloway further discloses the device of claim 1, wherein the pneumatic actuator is configured to provide a predetermined pressure to the cavity (“control signal can be generated to control the level of applied assistance” ¶ 120 below; a predetermined control pressure is generated using the control signal) wherein the internal pressure of the cavity is allowed to increase with an increased force applied to the device (¶ 120; the control pressure is increased increasing the internal pressure of the actuator 12 to provide applied assistance).  

    PNG
    media_image3.png
    257
    493
    media_image3.png
    Greyscale

¶ 120: Galloway
	Regarding Independent Claim 1, Galloway in a different embodiment and interpretation discloses a pneumatically-actuated soft robotics-based variable stiffness haptic interface device for rehabilitation of a hand (soft actuator 12, Figures 13-14), the device comprising: 

    PNG
    media_image4.png
    240
    681
    media_image4.png
    Greyscale

Figures 13-14: Galloway
	a body (soft actuator body 14) including a flexible outer wall (outer surface of body 14) and a cavity defined by the outer wall (“soft actuator body 14 can be a long, narrow half-round, elastomeric chamber” ¶ 78; body 14 has a cavity defined within its outer walls), the outer wall including a plurality of grooves (“a strain-limiting layer 20 (here, woven fiberglass) is glued to the flat face of the soft actuator body 14 to produce the composite structure shown in image (a) of FIG. 14” ¶ 86; woven fiberglass will have grooves, see Figure 14 having grooves upon with fiber reinforcement 18’ is woven around) configured to receive a fiber (symmetrically wound fiber reinforcements 18') wound around the outer wall (fiver 18’ is wound about the strain limiting layer 20);
	and a pneumatic actuator (a control system 46 with a pneumatic or hydraulic pump, Figure 57) in communication with the cavity and configured to provide pressure to the cavity (“a fixture 22 to which the actuator 12 is attached and a connector 52 to which a conduit for pumping fluid into and out of the actuator 12 is attached” ¶ 81).

    PNG
    media_image2.png
    429
    512
    media_image2.png
    Greyscale

Figure 57: Galloway
	Regarding Claim 9, Galloway in the other embodiment further discloses the device of claim 1, wherein the grooves in the body form a helical pattern (“symmetric fiber 18' reinforcements (i.e., clockwise and counter clockwise helical fiber reinforcements)” ¶ 10).  
	Claims 1, 12-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10912701 B2 (Wijesundara et al; henceforth Wijesundara).
	Regarding Independent Claim 1, Wijesundara discloses a pneumatically-actuated soft robotics-based variable stiffness haptic interface device for rehabilitation of a hand (third embodiment 82a; comprising plurality of actuators 10f each of which may be substantially similar to actuator 10a” Col. 21, lines 1-2), the device comprising: 
	a body (cell 18) including a flexible outer wall (sidewalls 46, see Figure 1c) and a cavity defined by the outer wall (internal cavity within cell 18 that is filled with a fluid),	
	the outer wall includes a plurality of grooves (see Figures 34 and 1c above wherein the cells 18 are grooved) configured to receive a fiber wound around the outer wall; (“sidewall 46 may include objects, structures, or components, which may be embedded in the sidewall, such as, for example, fabric, carbon fiber,” Col. 19, lines 48-50; outer walls/side walls 46 have a carbon fiber woven into the sidewalls within the grooves).  
	and a pneumatic actuator (actuator 10f with fluid source 26; “The present actuators can be used with any suitable fluid, including gasses (e.g., air),” Col. 7, lines 59-60)  in communication with the cavity and configured to provide pressure to the cavity (“such that the fluid source can communicate fluid to vary an internal pressure of at least one of cells 18” Col. 7, lines 55-57).
	Regarding Claim 12, Wijesundara further discloses the device of claim 1, wherein the pneumatic actuator comprises a controller (processor 76) configured to set a predetermined (“processor 76 may be configured to control actuation actuators 10f, via, for example, control of fluid source 26 and/or one or more valves 324” Col. 22, lines 26-27; the processor 76 is capable of setting a predetermined pressure);	
	a solenoid valve in communication with the controller, the solenoid valve configured to remain closed ((e.g., electrically-actuated) solenoid valve(s) configured to selectively allow fluid communication between a fluid source (e.g., 26)), 
	an actuator in communication with the solenoid valve (actuator 10f), 
	and a pressure sensor in communication with the actuator and the cavity, the pressure sensor configured to monitor pressure variations in the cavity (pressure sensors 72c, each configured to capture data indicative of an internal pressure within one or more of cells 18).  
	Regarding Claim 13, Wijesundara further discloses the device of claim 1, wherein the pneumatic actuator comprises a controller configured to set a pressure in the cavity, 
	a pressure sensor configured to monitor pressure in the cavity, the pressure sensor in communication with the controller (pressure sensors 72c, each configured to capture data indicative of an internal pressure within one or more of cells 18),
	a solenoid valve in communication with the controller and configured to regulate the pressure in the cavity to the set pressure based on feedback from the pressure sensor ((e.g., electrically-actuated) solenoid valve(s) configured to selectively allow fluid communication between a fluid source (e.g., 26)),  
	and an actuator in communication with the solenoid valve and the pressure sensor (data from sensor(s) 72c may be used detect, determine, and/or approximate a torque and/or force acting on respective cell(s) 18).  
	Regarding Independent Claim 14, Wijesundara discloses a pneumatically-actuated soft robotics-based variable stiffness haptic interface device for rehabilitation of a hand (third embodiment 82a; comprising plurality of actuators 10f each of which may be substantially similar to actuator 10a” Col. 21, lines 1-2), the device comprising: 

    PNG
    media_image5.png
    518
    664
    media_image5.png
    Greyscale

Figure 34: Wijesundara
	a body (cell 18) including a flexible outer wall (sidewalls 46, see Figure 1c) and a cavity defined by the outer wall (internal cavity within cell 18 that is filled with a fluid),	

    PNG
    media_image6.png
    520
    589
    media_image6.png
    Greyscale

Figure 1C: Wijesundara
	a pneumatic actuator (actuator 10f with fluid source 26; “The present actuators can be used with any suitable fluid, including gasses (e.g., air),” Col. 7, lines 59-60) in communication with the cavity and configured to provide pressure to the cavity (“such that the fluid source can communicate fluid to vary an internal pressure of at least one of cells 18” Col. 7, lines 55-57), the pneumatic actuator including: 
	a pressure sensor to monitor a pressure in the cavity (pressure sensor 72c; “configured to capture data indicative of an internal pressure within one or more of cells 18 of one or more of actuators 10f” Col 22, lines 12-13), 
	and a valve (one or more valves 324; embodiment of Figure 34) configured to regulate the pressure in the cavity in response to a user supplied force (“valve(s) 324 may include (e.g., electrically-actuated) solenoid valve(s) configured to selectively allow fluid communication between a fluid source (e.g., 26) and one or more of cells 18 of one or more of actuators 10f” Col 21, lines 49-53).  
Regarding Claim 15, Wijesundara further discloses the device of claim 14, further comprising an end cap secured to a first end of the outer wall, the end cap including a pneumatic tube for providing fluid communication between the cavity and the pneumatic actuator (Figure 34: Annotated; segment 14 caps off the end of the cell 18 and has a pneumatic tube to allow fluid communication between the manifold 316 and the cells 18).  

    PNG
    media_image7.png
    454
    791
    media_image7.png
    Greyscale

Figure 34: Wijesundara Annotated
	Regarding Claim 16, Wijesundara further discloses the device of claim 14, wherein the outer wall includes a plurality of grooves (see Figures 34 and 1c above wherein the cells 18 are grooved); and a fiber is disposed in the plurality of grooves and wound around the outer wall (“sidewall 46 may include objects, structures, or components, which may be embedded in the sidewall, such as, for example, fabric, carbon fiber,” Col. 19, lines 48-50; outer walls/side walls 46 have a carbon fiber woven into the sidewalls within the grooves).  
	Regarding Claim 17, Wijesundara further discloses the device of claim 14, wherein the pressure sensor of the pneumatic actuator is configured to measure a pressure of the cavity (pressure sensor 72c; “configured to capture data indicative of an internal pressure within one or more of cells 18 of one or more of actuators 10f” Col 22, lines 12-13 and “communicating fluid from the cell to resist angular displacement of the second segment relative to the first segment to resist movement in the human joint” Col. 4, lines 23-26; the pressure is increased to resist movement of the user’s joint), 
	and wherein the pressure measured by the pressure sensor of the cavity is greater than a predetermined pressure as a user supplied force applied to the device increases (as best understood in as much as applicant has shown the measured internal pressure will be greater than an initial measured predetermined pressure as the device is compressed from a user actuating their finger).
	Regarding Claim 19, Wijesundara further discloses the device of claim 14, wherein the outer wall comprises silicone (“Cell(s) 18 can comprise any suitable material, such as, for example, a polymer (e.g., a silicone rubber” Col. 7, lines 18-20).  
	Regarding Claim 20, Wijesundara further discloses the device of claim 14, wherein the pneumatic actuator further includes an actuator in communication with the valve.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
	Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 8939921 B2 (Brinkhaus) in view of US 20160252110 A1 (Galloway).
	Regarding Independent Claim 1, Brinkhaus discloses a pneumatically-actuated soft robotics-based variable stiffness haptic interface device for rehabilitation of a hand (an apparatus for detecting the hand force or the hand pressure 1), the device comprising: 
	a body (hollow body 3) including a flexible outer wall (flexible outer cover 3a) and a cavity defined by the outer wall (closed inner space 3b), 
	and a pneumatic actuator (screw 7e) in communication with the cavity and configured to provide pressure to the cavity (screw 7e serves inter alia to fill the inner space 7b completely with the liquid 7h).
	Brinkhaus discloses the invention as substantially claimed, see above. Brinkhaus does not disclose the outer wall including a plurality of grooves configured to receive a fiber wound around the outer wall.
	Galloway teaches an analogous a pneumatically-actuated soft robotics-based variable stiffness haptic interface device for rehabilitation of a hand (soft actuator 12, Figures 13-14) with a pressurized silicone body, the device comprising: 

    PNG
    media_image4.png
    240
    681
    media_image4.png
    Greyscale

Figures 13-14: Galloway
	a body (soft actuator body 14) including a flexible outer wall (outer surface of body 14) and a cavity defined by the outer wall (“soft actuator body 14 can be a long, narrow half-round, elastomeric chamber” ¶ 78; body 14 has a cavity defined within its outer walls), the outer wall including a plurality of grooves (“a strain-limiting layer 20 (here, woven fiberglass) is glued to the flat face of the soft actuator body 14 to produce the composite structure shown in image (a) of FIG. 14” ¶ 86; woven fiberglass will have grooves, see Figure 14 having grooves upon with fiber reinforcement 18’ is woven around) configured to receive a fiber (symmetrically wound fiber reinforcements 18') wound around the outer wall (fiver 18’ is wound about the strain limiting layer 20);
	and a pneumatic actuator (a control system 46 with a pneumatic or hydraulic pump, Figure 57) in communication with the cavity and configured to provide pressure to the cavity (“a fixture 22 to which the actuator 12 is attached and a connector 52 to which a conduit for pumping fluid into and out of the actuator 12 is attached” ¶ 81).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Brinkhaus’ body with grooves and a strain limiting layer 20, as taught 
	Regarding Claim 3, Brinkhaus in view of Galloway further discloses the device of claim 1, further comprising a first end cap (upper fixed end part 3c) secured to a first end of the outer wall and a second end cap (lower fixed end 3d) secured to a second end of the outer wall (see Figure 2 wherein parts 3C and 3D are fixed to a respective first and second end of the body 3).
	Regarding Claim 4, Brinkhaus in view of Galloway further discloses the device of claim 3, further comprising a rod (force measuring apparatus 7) secured to the first end cap and the second end cap and extending between the first end cap and the second end cap inside the cavity (see Figure 2).  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160252110 A1 (Galloway et al; henceforth Galloway) in view of K-Mac Plastics [online], Published Nov 25th, 2010, retrieved from the Internet <URL:  https://web.archive.org/web/20101125132728/http://k-mac-plastics.com/silicone-sheets.htm> (K-Mac).
	Regarding Claim 5 and 6, Galloway discloses the device as substantially claimed, see above. Galloway further discloses the outer wall comprises first layer of shore hardness 20A silicone rubber (“the silicone actuator body 14 is formed of 20A shore hardness silicone rubber” ¶ 89); and second layer of shore hardness 45A silicone rubber (“where the reinforcement layer is formed of 45A shore hardness silicone rubber” ¶ 89).
	Galloway does disclose the second layer having a higher shore hardness than the first layer. Galloway further discloses using different shore hardness’s (¶ 89 below with different thicknesses).Galloway does not disclose the first layer having a shore hardness of 10A and the second layer having a shore hardness of 20A. 

    PNG
    media_image8.png
    187
    501
    media_image8.png
    Greyscale

¶ 89: Galloway
	K-mac plastics teaches analogous silicone rubber sheets in the A style durometer/shore comprising a lower layer style of shore hardness of 10A silicone rubber and a high layer style of shore hardness 20A silicone rubber (Figure 1: below). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Galloway’s lower first layer to have a shore hardness of 10A and the higher second layer to have a shore hardness of 20A, as taught by K-mac, in order to provide standardized values with tensile strengths of 300psi and 1200% elongation to prevent tearing or rupturing. 

    PNG
    media_image9.png
    391
    656
    media_image9.png
    Greyscale

Figure 1: K-Mac
	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160252110 A1 (Galloway et al; henceforth Galloway) in view of The Thread Exchange, Kevlar Thread [online], Published Jun 06th, 2017 Retrieved from the Internet <URL:  https://web.archive.org/web/20170606184215/http://www.thethreadexchange.com/miva/merchant.mvc?Screen=CTGY&Category_Code=Kevlar-Thread > (Threaded Exchange).
	Regarding Claim 10, Galloway discloses the invention as substantially claimed see above. Galloway further discloses wherein the fiber is a single Kevlar fiber (“Fiber reinforcing thread 18' (here, Kevlar)” ¶ 86). Galloway does not disclose the single Kevlar fiber having a 0.38mm diameter.
	Threaded Exchange teaches analogous single Kevlar fiber having a diameter of 0.36 mm (Figure 1: Threaded Exchange below). 
	Threaded exchange does not disclose a single kevlar fiber having a 0.38mm however applicant has presented no criticality regarding the diameter within the specifications and only recites the 0.38 mm diameter within the claims. Threaded exchange likewise discloses a diameter of 0.29 mm thus it is also established that smaller and larger diameters are produced and understood. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the single kevlar fiber to have a diameter of 0.38mm in order to provide a kevlar thread having about 45 lbs of tensile strength to prevent tearing.

    PNG
    media_image10.png
    142
    723
    media_image10.png
    Greyscale

Figure 1: Threaded Exchange Annotated
	Regarding Claim 11, Galloway in view of Threaded Exchange further discloses the device of claim 10, wherein the fiber is wound around the body in clockwise and counter clockwise directions (“symmetric fiber 18' reinforcements (i.e., clockwise and counter clockwise helical fiber reinforcements)” ¶ 10).  
	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 10912701 B2 (Wijesundara et al; henceforth Wijesundara) in view of US 20110118635 A1 (Yamamoto).
	Regarding Claim 8, Wijesundara discloses the invention as substantially claimed, see above. Wijesundara further discloses wherein the pressure sensor of the pneumatic actuator is configured to measure a pressure of the cavity (Col 22, lines 12-13), 
	and wherein the pneumatic actuator is capable of providing constant control wherein the cavity is given a starting pressure and the internal pressure is maintained at that pressure as increased force is applied to the device (Col. 7, line 62-Col. 8, line 7; the device has an internal pressure sensor 72c and the device is capable of pressurizing the cell 18 to a pressure above an ambient pressure such that the cell 18 is always pressurized and therefore is capable of controlling and maintaining the pressure at the initial pressure).

    PNG
    media_image11.png
    222
    345
    media_image11.png
    Greyscale

	Yamamoto teaches an pneumatically-actuated soft robotics-based variable stiffness haptic interface device for rehabilitation of a hand (Figure 1), the device comprising: a body (bellows 211-213) including a flexible outer wall (bellows 211-213 have flexible outer walls, see Figures 7a to 7B) and a cavity defined by the outer wall (“the air pressure in the bellows 211 through 213 changes via the conduit for finger joint motion 130” ¶ 54; bellows are hollow to allow internalized air); 
	a pneumatic actuator (air pressure regulation part 184) in communication with the cavity and configured to provide pressure to the cavity, the pneumatic actuator including: 
	wherein the cavity is given a starting pressure and the internal pressure is maintained at that pressure as increased force is applied to the device (“the control part 184 maintains the air pressure in the bellows at the pressure P.sub.A over a predetermined time period T.sub.0.” ¶ 76 and “All of the pressures P.sub.A and P.sub.B, and the pressure increase time period T.sub.C and the pressure reduction time period T.sub.D described above, are determined in advance on the basis of bio-monitoring information related to the muscles that actuate the joints” ¶ 77; the control part 184 maintains the internal pressure of the bellows at the initial pressure for a set amount of time based on forces supplied by the user’s muscles).

	Regarding Claim 18, Wijesundara discloses the invention as substantially claimed, see above. Wijesundara further discloses the device of claim 14, wherein the pressure sensor of the pneumatic actuator is configured to measure a pressure of the cavity (Col 22, lines 12-13), and wherein the device is capable of maintaining the pressure at a predetermined pressure a user supplied force applied to the device is increased (Col. 7, line 62-Col. 8, line 7; the device has an internal pressure sensor 72c and the device is capable of pressurizing the cell 18 to a pressure above an ambient pressure such that the cell 18 is always pressurized and therefore is capable of maintaining the pressure).

    PNG
    media_image11.png
    222
    345
    media_image11.png
    Greyscale

	Wijesundara is silent regarding wherein the pressure measured by the pressure sensor of the cavity is maintained at a predetermined pressure as a user supplied force applied to the device increases.  
(Figure 1), the device comprising: a body (bellows 211-213) including a flexible outer wall (bellows 211-213 have flexible outer walls, see Figures 7a to 7B) and a cavity defined by the outer wall (“the air pressure in the bellows 211 through 213 changes via the conduit for finger joint motion 130” ¶ 54; bellows are hollow to allow internalized air); 
	a pneumatic actuator (air pressure regulation part 184) in communication with the cavity and configured to provide pressure to the cavity, the pneumatic actuator including: 
	and a valve configured to regulate the pressure in the cavity (electrical air pressure control valve 183);
	wherein the pressure is maintained at a predetermined pressure as a user supplied force applied to the device increases (“the control part 184 maintains the air pressure in the bellows at the pressure P.sub.A over a predetermined time period T.sub.0.” ¶ 76 and “All of the pressures P.sub.A and P.sub.B, and the pressure increase time period T.sub.C and the pressure reduction time period T.sub.D described above, are determined in advance on the basis of bio-monitoring information related to the muscles that actuate the joints” ¶ 77; the control part 184 maintains the internal pressure of the bellows for a set amount of time based on forces supplied by the user’s muscles).
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Wijesundara invention to maintain the pressure at a predetermined pressure as a user supplied force applied to the device increases in order to facilitate a constant resistive force upon the user’s movement to allow for a full range of motion of the finger joints.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on Monday - Thursday 7:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY T MOORE/Examiner, Art Unit 3784